DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4, 5, 7, 10, 17, 28, 32, 42, 46, 73, and  79  drawn to a method of antigen identification based on TCR expressing cells .
Group II, claims 101 and 110-11 drawn to a method of antigen identification based on oligonucleotide-bar codes.
Group III, claim 112, drawn to an isolated target cell of interest.
Group IV, claim 114, drawn to a database comprising antigen sequences.
Group V, claim 116, drawn to an isolated target cell wherein the target cell does not comprise endogenous encoding T cell membrane components
Group VI, claims 118 and 119, drawn to a method of ligand identification.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Heath et al. (WO2016196691) discloses a method of antigen identification (method of identifying candidate T cell epitopes for the tumor using a major histocompatibility complex (MHC); paragraphs [0007], [00421] comprising the steps of: a) providing one or more antigen-specific T cell receptor (TCR) expressing cell populations (providing antigen specific TCR expressing cells; figure 2A; paragraphs [0011], [00421]; b) providing one or more target cell populations (target cell populations presenting MHC antigenic peptides; figure 2A; paragraphs [0011], [00421], wherein the target cell populations present one or more antigenic peptides on one or more major histocompatibility complex (MHC) alleles populations (target cell populations presenting MHC antigenic peptides; figure 2A; paragraphs [0011], [0042]); c) contacting the one or more antigen-specific TCR expressing cell populations with the one or more target cell populations (contacting antigen specific TCR expressing cells with target cell populations presenting MHC antigenic peptides; figure 2A; paragraphs [0011], [00421], wherein the contacting comprises providing conditions sufficient for at least one of the one or more antigen-specific TCR expressing cell populations to specifically bind at least one of the one or more target cell populations (contacting antigen specific TCR expressing cells with (target cell populations presenting MHC antigenic peptides, wherein the cells can be incubated together; figure 2A; paragraphs [0011], [0042],
[0093); claim 16), and wherein one or more membrane components are transferred between the at least one antigen-specific TCR expressing cell and the at least one target cell following binding (MHC presenting cells bind the T-cell receptor epitope in the antigen binding grove of the T-cells when the complex is formed and neoepitopes (membrane components) are transferred; figure 2A; paragraphs [0047], [0049], [0052], [00621]; d) isolating or having isolated i) a target cell of interest, wherein the target cell of interest comprises the one or more membrane components transferred from the at least one antigen-specific TCR expressing cell following the contacting step (c) (the MHC presenting cells associated with the isolated magnetic nanoparticle can be separated from the T-cells in a microfluidic cell trapping device; paragraph [0063]); and e) determining or having determined i) a sequence of the one or more antigenic
peptides associated with the target cell of interest (in situ sequence determination of cognate peptide antigen associated with MHC presenting cells; paragraph [00621].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647